DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1 through 11 [pages 4 to 5 of submission] have been fully considered, but are now moot because the new grounds of rejections below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 through 9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,540,768 to Wang (hereinafter “Wang”).
Claim 1:  Wang discloses a method comprising:
providing a frame member (11, in Fig. 1) configured to be disposed over a device wall box (e.g. 13) installed in a structure (e.g. wall, col. 1, lines 51-53), the frame member including at least one frame opening (e.g. 111) having a lip member (113) configured to substantially extend into an interior region of the device wall box (e.g. see Fig. 3), the at least one frame opening (e.g. 53) being further configured to substantially define a [circular] modular space (e.g. see Fig. 1); and 
providing at least one modular electrical wiring device (e.g. 30) having a top surface (in Fig. 1) configured to substantially conform to the modular space in accordance with at least one of a plurality of modular configurations (e.g. camera, computer, etc., see col. 1, lines 10-15), the at least one modular electrical wiring device being configured to include a plurality of attachment structures (e.g. 212 on top surface of 30, Figs. 1, 3) configured to mate with the frame member, the at least one modular electrical wiring device being configured to be disposed within the at least one frame opening in an orientation selected from a plurality of orientations including at least one first orientation wherein the top surface is in a first position (e.g. in Fig. 5A) and at least one second orientation wherein the top surface is in a second position (e.g. in Fig. 5B), the at least one first position of the top surface (in Fig. 5A) being substantially orthogonal to the at least one second position of the top surface (in Fig. 5B, see col. 3, lines 23-34).
Claim 2:  Wang further discloses the step of providing the at least one modular electrical wiring device includes selecting the at least one modular electrical wiring device from a group of at least modular devices (e.g. camera, computer, audio/video devices, etc., see col. 1, lines 10-15).
Claim 3:  Wang further discloses that the at least one modular electrical wiring device (30 is [electrical] receptacles [due to connections of 31, 32].  
Claim 4:  Wang further discloses that the group of modular devices includes at least one alignment device (213) configured to mate with the frame member (e.g. at 112, see col. 2, lines 60-67).
Claim 5:  Wang further discloses that at least one alignment device includes a first alignment device (213) disposed at a first [top surface] end of the at least one frame opening and a second alignment device (e.g. 212) disposed at a second [bottom surface] end of the at least one frame opening, and wherein at least one modular electrical device (30) is disposed between the first alignment device and the second alignment device (see Fig. 4).
Claim 6:  Wang further discloses that the at least one modular electrical device includes two modular electrical devices (e.g. 31, 32) disposed between the first alignment device and the second alignment device, the two modular electrical devices being disposed in the at least one first orientation (e.g. in Fig. 4).
Claim 7:  Wang further discloses that the plurality of orientations includes at least four orientations, being that the at least one modular device can be rotated 360° to any number of orientations within this rotation, two orientations shown in Figures 5A and 5B  (col. 2, lines 60-67).
Claim 8:  Wang further discloses snapping the at least one alignment device (213) in the at least one frame opening (e.g. with 212).
Claim 9:  Wang further discloses snapping the at least one modular electrical wiring device (30) into the at least one frame opening in the at least one first orientation (with 212, see Fig. 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of U.S. Patent 5,571,023 to Anthony (hereinafter “Anthony”).
Wang discloses the claimed method as relied upon above in Claim 1.
Regarding Claim 11, Wang further discloses a linkage element (e.g. 42, 31, 32, in Figs. 6A, 6B) configured to provide an electrical path to the frame member, or onto a peripheral portion of the frame member.
Wang does not teach an aesthetic cover plate.  
Anthony discloses a method of providing at least one modular electrical wiring device (e.g. 12, in Fig. 1) that includes a frame member (10). The method of Anthony includes providing an aesthetic cover plate (24, labeled with “Push to Close”, see Fig. 2), the aesthetic cover plate being configured to snap onto a peripheral portion of the frame member (at 46 with 114) so that the frame member is substantially covered when a system comprising the frame member and the at least one modular electrical wiring device is mounted directly to a structure (e.g. col. 5, lines 13-22).  This arrangement of Anthony includes at peripheral portion (46), hinge assembly (48), raised extension (38) and latch member (83), which are elements added to the frame member (10) that are necessary to allow the aesthetic cover plate (24) to snap onto the peripheral portion of the frame member to provide sealing of the at least one modular electrical wiring device (e.g. col. 1, lines 5-12).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Wang by adding an aesthetic cover plate, along with the necessary elements on the frame member to operate the aesthetic cover plate, as taught by the arrangement of Anthony, to positively provide another application of the at least one modular electrical wiring device (e.g. outdoor application) where it can be sealed from water (e.g. watertight seal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896